

116 S3809 IS: Military Moms’ Mental Health Assessment Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3809IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Blumenthal (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Comptroller General of the United States to conduct a study on prenatal and postpartum mental health conditions among members of the Armed Forces and their dependents.1.Short titleThis Act may be cited as the Military Moms’ Mental Health Assessment Act.2.Comptroller General study on prenatal and postpartum mental health conditions among members of the Armed Forces and their dependents(a)FindingsCongress makes the following findings:(1)In 2018, 52,535 members of the Armed Forces and their dependents gave birth at military medical treatment facilities or civilian hospitals where the Department of Defense purchased care.(2)Members of the Armed Forces and military spouses often give birth alone due to deployments or training exercises that prevent their birthing partner from being present during childbirth.(3)Members of the military community are sometimes uniquely isolated from their support networks due to frequent permanent changes of station or during deployments.(4)Social isolation and frequent moves can impact mental health outcomes of pregnant members of the Armed Forces or military spouses, while also interrupting the continuity of mental health care or other medical care.(5)Some studies have concluded that women with deployed spouses show high stress levels and increased risk for prenatal and postpartum mood disorders, including depression, which may explain adverse birth outcomes.(6)According to the American College of Obstetricians and Gynecologists, deployment status is strongly associated with an increased risk of depression during pregnancy and the postpartum period.(7)The Department of Defense determined that pregnant members of the Armed Forces and veterans more commonly experience mental health issues than nonpregnant members of the Armed Forces and veterans and pregnant women in the general population.(8)Some studies have indicated that minority women in the civilian community are more likely to experience prenatal and postpartum mood disorders, but that minority women are less likely to seek or receive treatment, and there are troubling racial and ethnic disparities in the initiation and continuation of prenatal and postpartum mental health care.(9)Despite some studies regarding prenatal care, postpartum health, and social support during pregnancy and child birth among the military community, those studies have been limited in scope, and there is little research related to prenatal and postpartum mental health conditions and mental health care among military spouses and active duty members of the Armed Forces to support policy reforms.(10)Members of the Armed Forces and military spouses might refrain from seeking mental health care due to stigma and fear of potential repercussions on employment or career progression.(b)Sense of CongressIt is the sense of Congress that—(1)members of the military community, including members of the Armed Forces and military spouses, are vulnerable to prenatal and postpartum mental health conditions given the unique challenges those individuals face due to frequent deployments and permanent changes of station;(2)additional studies and research regarding prenatal and postpartum mental health conditions among members of the Armed Forces and military spouses are necessary to identify gaps in, and barriers to, mental health care provided to beneficiaries under the TRICARE program, including an assessment of issues such as stigma, negative career impact, and discrimination or retaliation against members of the Armed Forces and military spouses;(3)additional studies and research are necessary to determine whether minority women in the Armed Forces and minority military spouses—(A)experience prenatal and postpartum mood disorders at a higher rate;(B)are more likely to experience racial and ethnic disparities in health care access; or(C)are less likely to initiate or continue prenatal or postpartum mental health care; and(4)more information will enable the Department of Defense to better address the prenatal and postpartum mental health needs of members of the Armed Forces and military spouses.(c)Study(1)In generalThe Comptroller General of the United States shall conduct a study on prenatal and postpartum mental health conditions among members of the Armed Forces and dependents of such members.(2)ElementsThe study required under paragraph (1) shall include the following:(A)An assessment of the extent to which beneficiaries under the TRICARE program, including members of the Armed Forces and dependents of such members, are diagnosed with prenatal or postpartum mental health conditions, including—(i)prenatal or postpartum depression;(ii)prenatal or postpartum anxiety disorder;(iii)prenatal or postpartum obsessive compulsive disorder;(iv)prenatal or postpartum psychosis; and(v)other relevant mood disorders.(B)A demographic assessment of the population included in the study with respect to race, ethnicity, sex, age, relationship status, military service, military occupation, and rank, where applicable.(C)An assessment of the status of prenatal and postpartum mental health care for beneficiaries under the TRICARE program, including those who seek care at military medical treatment facilities and those who rely on civilian providers.(D)An assessment of the ease or delay for beneficiaries under the TRICARE program in obtaining treatment for prenatal and postpartum mental health conditions, including—(i)an assessment of wait times for mental health treatment at each military medical treatment facility; and(ii)a description of the reasons such beneficiaries may cease seeking such treatment.(E)A comparison of the rates of prenatal or postpartum mental health conditions within the military community to such rates in the civilian population, as reported by the Centers for Disease Control and Prevention.(F)An assessment of any effects of implicit or explicit bias in prenatal and postpartum mental health care under the TRICARE program, or evidence of racial or socioeconomic barriers to such care.(3)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the findings of the study conducted under paragraph (1), including—(A)recommendations for actions to be taken by the Secretary of Defense to improve prenatal and postpartum mental health among members of the Armed Forces and dependents of such members; and(B)such other recommendations as the Comptroller General determines appropriate.(d)DefinitionsIn this section:(1)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.(2)Dependent; TRICARE programThe terms dependent and TRICARE program have the meanings given those terms in section 1072 of such title.